Citation Nr: 1809599	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Evaluation of service connected residuals of a right shoulder dislocation with acromioclavicular joint separation, fractured distal right clavicle and osteoarthritis, currently rated at 20 percent.

2.  Entitlement to service connection for a low back disability, secondary to service connected residuals of a right shoulder dislocation with acromioclavicular joint separation, fractured distal right clavicle and osteoarthritis.

3.  Entitlement to service connection for right lower extremity radiculopathy, secondary to lumbar disc disease and service connected residuals of a right shoulder dislocation with acromioclavicular joint separation, fractured distal right clavicle and osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  

This matter came before the Board of Veterans Appeals (Board) on appeal from March 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran was provided a VA examination to evaluate the severity of his chronic lumbar strain in March 2012.  In July 2016, the United States Court of Appeals for Veterans Claims issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires VA joint examinations to include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board finds that the March 2012 VA examination did not meet the Correia requirements.  Specifically, while the examiner conducted range of motion testing on the injured and opposite joints and noted the point at which pain began, the examiner did not address whether the range of motion testing was conducted on active or passive motion and in weight-bearing and nonweight-bearing.  As the examination does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to adjudicate the issue on appeal.  

A VA examination was provided in June 2013 to evaluate the etiology of both the Veteran's lower back disability and his right lower extremity radiculopathy.  However, the Board finds that with respect to both claimed disabilities the examiner was not asked to provide an opinion regarding aggravation, and responded "not applicable" in response to questions concerning aggravation in the reports for both disabilities.  In this case, the Veteran has alleged that his lower back disability and right lower extremity radiculopathy are secondary to his service-connected right shoulder disability.  As the examiner did not address the issue of aggravation with respect to either claimed disability, the opinions are inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41   (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board therefore finds that an additional opinion for secondary service connection is warranted.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his right shoulder disability.  All necessary studies and tests should be conducted.  

Range of motion testing should be accomplished.  The examiner must test and record the results of range of motion testing for pain (note where pain starts), in both active and passive motion, and in weight-bearing and nonweight-bearing.  If any of the testing cannot be accomplished, the examiner should specifically indicate that such testing cannot be done and why.

The examiner should also express an opinion regarding whether there would be additional functional impairment on repeated use or during flare-ups and assess that impairment in terms of the degree of additional range of motion loss.  If such is not possible to determine without resort to speculation, the examiner must explain why.

2.  Request an addendum opinion regarding the etiology of the Veteran's lower back disability from the June 2013 VA examiner.  If the June 2013 examiner is not available or is unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide the requested opinion.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's low back disability was aggravated by his service-connected right shoulder disability.  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.

3.  Request an addendum opinion regarding the etiology of the Veteran's right lower extremity neuropathy from the June 2013 VA examiner.  If the June 2013 examiner is not available or is unable to provide an addendum opinion, the opinion must be rendered by an examiner with the necessary qualifications to provide the requested opinion.  The examiner should review the file and provide a complete rationale for all opinions expressed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's right lower extremity neuropathy was aggravated by his service-connected right shoulder disability.  If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation by the service-connected disability.  

4.  The examination reports must be reviewed to ensure they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.

5.  If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




